      Case 1:19-cv-11562-PGG-KHP Document 25 Filed 06/22/20 Page 1 of 2



Sean J. Kirby
SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
30 Rockefeller Plaza, 39th Floor
New York, New York 10112
Telephone:    212.653.8700
Facsimile:    212.653.8701

Gregory F. Hurley (Pro Hac Vice Admission Pending)
SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
650 Town Center Drive, 10th Floor
Costa Mesa, California 92626-1993
Telephone:    714.513.5100
Facsimile:    714.513.5130

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


STEVEN MATZURA, ON BEHALF OF                           Case No. 1:19-cv-11562-PGG-KHP
HIMSELF AND ALL OTHER PERSONS
SIMILARLY SITUATED,
                                                       DEFENDANT’S NOTICE OF
               Plaintiffs,                             MOTION TO DISMISS
       v.
                                                       Oral Argument Requested
DECKERS OUTDOOR CORPORATION,

               Defendant.


       PLEASE TAKE NOTICE that, upon the Declaration of Sean J. Kirby, dated May 8, 2020,

with exhibit, the accompanying Memorandum of Law in Support, and any and all prior pleadings

and proceedings herein, Defendant Deckers Outdoor Corporation (“Defendant”), by and through

its undersigned counsel, Sheppard, Mullin, Richter and Hampton LLP, will move this Court before

the Honorable Paul G. Gardephe, on a date and at a time designated by the Court, at Courtroom

705 at the Courthouse located at 40 Foley Square, New York, NY 10007, pursuant to Rules

12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure, for an Order: (i) dismissing Plaintiff

Steven Matzura’s (“Plaintiff”) First Amended Complaint in its entirety; (ii) denying Plaintiff leave




                                                 -1-
      Case 1:19-cv-11562-PGG-KHP Document 25 Filed 06/22/20 Page 2 of 2




to amend his First Amended Complaint; and (iii) granting such other and further relief, including

costs and attorneys’ fees, as the Court deems just and proper.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s Order dated March

25, 2020 (Dkt. No. 23), opposition papers to this motion shall be served by June 8, 2020, and reply

papers shall be served by June 22, 2020.

       PLEASE TAKE FURTHER NOTICE that Defendant hereby requests oral argument on

its motion.

Dated: May 8, 2020                    Sheppard, Mullin, Richter & Hampton LLP

                                                     /s/ Sean J. Kirby
                                             Sean J. Kirby
                                             Gregory Hurley (Pro Hac Vice Admission Pending)
                                             30 Rockefeller Plaza
                                             New York, New York 10112




                                                -2-
